Exhibit 10.3

 

HARTE HANKS, INC.
RESTRICTED STOCK AWARD AGREEMENT

 

 

To: Karen A. Puckett

Date of Grant: September 17, 2015

 

 

Number of Shares:

 

 

HARTE HANKS, INC. (the “Company”), is pleased to grant you, as an inducement
material to your entry into employment with the Company, a restricted stock
award (the “Restricted Stock Award”) with respect to a number of shares of Stock
(as defined below), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Agreement”).  The grant of the
Restricted Stock Award is specifically conditioned upon (i) the approval of this
grant to you by the Board (as defined below), and (ii) the execution by you of
this Agreement, agreeing to all of the terms and conditions set forth herein. 
The Date of Grant and the number of shares of Stock subject to this Restricted
Stock Award are stated above.  The Restricted Stock Award is not governed by the
Harte-Hanks, Inc. 2013 Omnibus Incentive Plan, 2005 Omnibus Incentive Plan or by
any other equity compensation plan of the Company (or of any of its
affiliates).  Instead, this Restricted Stock Award is made outside of any equity
compensation plan of the Company (or any of its affiliates), as an inducement
contemplated by Section 303A.08 of the New York Stock Exchange Listed Company
Manual.  No payment is required for the Stock that you receive pursuant to this
Restricted Stock Award.

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Stock Award.  By accepting this Agreement, you
agree to be bound by all of the terms hereof.

 

1.                                     Definitions.  Unless otherwise defined
herein, as used in this Agreement, the following terms have the meanings set
forth below:

 

(a)                                 “Board” means the board of directors of the
Company.

 

(b)                                “Change in Control” means the first day that
any one or more of the following conditions shall have been satisfied:

 

(i)                                     the acquisition of any outstanding
voting securities by any person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the then outstanding voting securities of the Company;
provided, however, that for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company, or (D) any acquisition by any corporation
pursuant to a transaction that complies with Sections (iii)(A) and (iii)(B) of
this definition;

 

1

--------------------------------------------------------------------------------


 

(ii)                                  individuals who, as of the Date of Grant,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Date of Grant, whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

 

(iii)                               consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless (A) the stockholders of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding voting securities of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(c)                                 “Change in Control Severance Agreement”
means that certain Change in Control Severance Agreement by and between the
Company and you, effective September 14, 2015, as may be amended from time to
time with your consent.

 

(d)                                “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                 “Committee” means the Compensation Committee
of the Board.

 

(f)                                   “Date of Grant” means the date designated
as such on the first page of this Agreement.

 

(g)                                “Employment Agreement” means that certain
Employment Agreement by and between the Company and you, effective September 14,
2015, as may be amended from time to time with your consent.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(i)                                     “Fair Market Value” means with respect
to Stock, as of any date, the closing price of a share of Stock on the New York
Stock Exchange for the last trading day prior to that date.  If no such prices
are reported, then Fair Market Value shall mean the average of the high and low
sale prices for the Stock (or if no sale prices are reported, the average of the
high and low bid prices) as reported by the principal regional stock exchange,
or if not so reported, as reported by Nasdaq or a quotation system of general
circulation to brokers and dealers; provided, however, that with respect to same
day sales, Fair Market Value shall mean the per share price actually paid for
shares of Stock in connection with such sale.

 

(j)                                     “Severance Policy” means the Company’s
Severance Policy as defined in the Employment Agreement.

 

(k)                                 “Stock” means the Company’s $1.00 par value
per share voting common stock, or any other securities that are substituted
therefor.

 

2.                                     Vesting.  The shares of Stock subject to
this Restricted Stock Award vest and become non-forfeitable (a) in three
installments of equal amount (subject to whole-share rounding), with one such
installment vesting on each of the first three anniversaries of the Date of
Grant; provided that you are still employed by the Company on each applicable
vesting date, (b) upon your death, “Disability” (as such term is defined in the
Employment Agreement) prior to your termination of employment, or (c) pursuant
to the terms of the Change in Control Severance Agreement.  Notwithstanding the
forgoing, if your employment terminates without Cause (as defined in the
Severance Policy) or for Good Reason (as defined in the Employment Agreement)
and you satisfy the participant requirements set forth in the Severance Policy,
the shares of Stock subject to this Restricted Stock Award vest and become
non-forfeitable as if you terminated employment immediately following the next
anniversary of the Date of Grant after the date of your termination and any
shares of Stock that would have remained unvested immediately after the next
anniversary of the Date of Grant shall be forfeited.  Except as provided above
and pursuant to the terms of the Change in Control Severance Agreement, if your
employment terminates prior to the date the Stock vests all unvested Stock shall
be forfeited at the time of such termination.  In addition, if you fail to
satisfy the applicable requirements of the Severance Policy or Change in Control
Severance Agreement (including the delivery of an irrevocable release), shares
which would otherwise vest upon your termination without Cause (as defined in
the Severance Policy) or for Good Reason (as defined in the Employment
Agreement) or pursuant to the Change in Control Severance Agreement shall be
forfeited.

 

3.                                     Restricted Shares.  The shares of Stock
you receive under this Agreement will be considered “Restricted Shares” until
they vest.  You may not sell, transfer, pledge or otherwise dispose of, make any
short sale of, grant any option for the purchase of or enter into any hedging or
similar transaction with the same economic effect as a sale, any Restricted
Shares.  The Restricted Shares are also restricted in the sense that they may be
forfeited to the Company.  Stock that vests in accordance with the vesting
schedule set forth in Section 2 above will no longer be considered Restricted
Shares.

 

3

--------------------------------------------------------------------------------


 

4.                                     Stock Certificates.  Your Restricted
Shares will be held for you by the Company in book entry form at its transfer
agent until it vests, after which you may request transfer or issuance of a
certificate.  If you receive a stock certificate evidencing the grant of the
Restricted Shares, the Committee may in its sole discretion require one or more
of the following methods of enforcing the restrictions referred to in Section 3:
(a) placing a legend on the stock certificates referring to the restrictions,
(b) requiring you to keep the stock certificates, duly endorsed, in the custody
of the Company while the restrictions remain in effect, or (c) requiring that
the stock certificates, duly endorsed, be held in the custody of a third party
while the restrictions remain in effect.

 

5.                                     Privileges of a Stockholder.  From and
after the time the Restricted Shares are issued in your name, you will be
entitled to all the rights of absolute ownership of the Restricted Shares,
including the right to vote those shares and to receive dividends thereon if,
as, and when declared by the Board, subject, however, to the terms, conditions
and restrictions set forth in this Agreement; provided, however, that each
dividend payment will be made no later than the 60th day following the date such
dividend payment is made to stockholders generally.

 

6.                                     Conditions.  Notwithstanding any
provision of this Agreement to the contrary, the issuance of Stock (including
Restricted Shares) will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Stock may then be listed.  No Stock will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed. The Company
may require you, as a condition of receiving the Stock, to give written
assurances in substance and form satisfactory to the Company and its counsel to
the effect that you are acquiring the Stock subject to the Restricted Stock
Award for your own account for investment and not with any present intention of
selling or otherwise distributing the same, and to such other effects as the
Company deems necessary or appropriate to comply with federal and applicable
state securities laws.

 

7.                                     Change in Capital Structure.  In the
event that the Board determines that any dividend or other distribution (whether
in the form of cash, Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event including a Change in Control, in the
Board’s sole discretion, affects the Stock such that an adjustment is determined
by the Board to be appropriate in order to prevent dilution or

 

4

--------------------------------------------------------------------------------


 

enlargement of the benefits or potential benefits intended to be made available
under this Agreement, then the Board shall direct the Committee to, in such
manner as it determines is equitable, adjust any or all of the number and kind
of shares of Stock (or other securities or property) subject to the Restricted
Stock Award; provided that no such adjustment shall be affected if it would
cause the Restricted Stock Award to become subject to Section 409A of the Code. 
This Agreement shall not in any way affect or restrict the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

8.                                     Extraordinary Events.  In the event of
any transaction or event described in Section 7 or any unusual or nonrecurring
transaction or event affecting the Company, any affiliate of the Company or the
financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles occurs, including any
Change in Control, the Board, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, is hereby authorized to direct the
Committee to take any one or more of the following actions whenever the Board
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

 

(a)                                 To provide for the cancellation of the
Restricted Stock Award in exchange for an amount of cash equal to the amount
that could have been attained upon the realization of your rights had the
Restricted Stock Award been fully vested (including an amount equal to zero if
no cash could have been so attained or realized);

 

(b)                                To provide that the Restricted Stock Award
cannot vest after such event; provided, however, that no action shall be taken
pursuant to this clause (b) without your consent, which consent shall not be
unreasonably withheld;

 

(c)                                 To provide that such Restricted Stock Award
shall be vested and nonforfeitable as to all shares covered thereby and that all
restrictions with respect thereto shall lapse, notwithstanding anything to the
contrary herein;

 

(d)                                To provide that the Restricted Stock Award be
assumed by the successor or survivor corporation, or a parent or subsidiary
thereof, or shall be substituted for by similar options, rights or awards
covering the stock of the successor or survivor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares; and

 

5

--------------------------------------------------------------------------------


 

(e)                                 To make such other adjustments in the number
and type of shares of Stock (or other securities or property) subject to the
Restricted Stock Award; provided that no such adjustment shall be affected if it
would cause the Restricted Stock Award to become subject to Section 409A of the
Code.

 

9.                                     Authority of the Committee.  This
Agreement and the Restricted Stock Award granted hereunder shall be administered
by the Committee except to the extent the Board elects to administer this
Agreement and the Restricted Shares granted hereunder, in which case references
herein to the “Committee” shall be deemed to include references to the “Board.” 
The Committee shall have the authority, in its sole and absolute discretion, to
(i) adopt, amend, and rescind administrative and interpretive rules and
regulations relating to this Agreement; (ii) accelerate the time of vesting of
the Restricted Shares; (iii) construe this Agreement and the Restricted Stock
Award; (iv) make determinations of the Fair Market Value of the Stock subject to
this Agreement; (v) delegate its duties under this Agreement to such agents as
it may appoint from time to time; (vi) terminate, modify, or amend this
Agreement, provided that, no amendment or termination may decrease your rights
inherent in the Restricted Stock Award prior to such amendment without your
express written permission except to the extent such amendment is necessary to
comply with applicable laws and regulations and to conform the provisions of
this Agreement to any change thereto; and (vii) make all other determinations,
perform all other acts, and exercise all other powers and authority necessary or
advisable for administering this Agreement, including the delegation of those
ministerial acts and responsibilities as the Committee deems appropriate.  The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in this Agreement in the manner and to the extent it deems
necessary or desirable to carry the Agreement into effect, and the Committee
shall be the sole and final judge of that necessity or desirability.  The
determinations of the Committee on the matters referred to in this Section 9
shall be final and conclusive.

 

10.                              Section 16.  Notwithstanding any other
provisions of this Agreement, the grant of this Restricted Stock Award shall
comply with the applicable provisions of Rule 16b-3 promulgated under the
Exchange Act and shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule.  To the extent permitted by applicable law, the Restricted Stock
Award shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.

 

11.                              Withholding Taxes.  No Stock will be released
to you unless you have made acceptable arrangements to pay any withholding taxes
that may be due as a result of receipt of this Restricted Stock Award or the
vesting of the Stock you receive under this Restricted Stock Award.  These
arrangements may include withholding of Stock that otherwise would be released
to you when the Restricted Shares vest.  The Fair Market Value of the Stock
withheld (determined as of the date when the taxes otherwise would have been
withheld in cash) will be applied as a credit against the taxes.  Any provision
of this Agreement to the contrary notwithstanding, the Company may take such
steps as it may deem necessary or desirable for the withholding of any taxes
which it is required by law or regulation of any governmental authority,
federal, state or local, domestic or foreign, to withhold in connection with any
shares subject hereto.

 

6

--------------------------------------------------------------------------------


 

12.                              Notices.  Any notice to be given under the
terms of this Agreement shall be deemed to have been duly given or made only if
(i) delivered personally or by overnight courier, (ii) delivered by facsimile
transmission with answer back confirmation, (iii) mailed (postage prepaid by
certified or registered mail, return receipt requested) (effective upon actual
receipt), or (iv) delivered by electronic communication to the address below. 
An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this letter if sent with return receipt requested to the
electronic mail address specified by the receiving party.  Electronic Notice
shall be deemed received at the time the party sending Electronic Notice
receives verification of receipt by the receiving party.  The party receiving
Electronic Notice may request and shall be entitled to receive the notice on
paper, in a non-electronic form (“Non-electronic Notice”) which shall be sent to
the requesting party within five days after receipt of the written request for
Non-electronic Notice.  Either party from time to time may change its address,
facsimile number, electronic mail address, or other information for the purpose
of notices to that party by giving written notice specifying such change to the
other party hereto.

 

If to the Executive:  at the most recent address reflected in the payroll
records of the Company

 

If to the Company:

Harte Hanks, Inc.

 

9601 McAllister Freeway, Suite 610
San Antonio, Texas 78216
Attention:  General Counsel
Email:  general.counsel@hartehanks.com

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

13.                              No Guarantee of Continued Service.  You
acknowledge and agree that the vesting of Stock pursuant to the vesting schedule
set forth in this Agreement is earned only by continuing as an employee at the
will of the Company (and not through the act of being hired or being granted
this Restricted Stock Award).  You further acknowledge and agree that this
Agreement, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
employment for the vesting period, for any period, or at all, and shall not
interfere in any way with your right or the right of the Company or any
affiliate to dismiss you from employment, free from any liability, or any claim
under this Agreement, at any time with or without cause.

 

7

--------------------------------------------------------------------------------


 

14.                              Protection of Goodwill.  You acknowledge that
the Company is providing you with this Restricted Stock Award in connection with
and in consideration for your promises and covenants contained herein. 
Specifically, in consideration for the Restricted Stock Award, which you
acknowledge provides a material incentive for you to grow, develop and protect
the goodwill and confidential and proprietary information of the Company, you
agree that the Restricted Stock Award (itself and in combination with any other
awards made to you) constitutes independent and sufficient consideration for all
non-competition, non-solicitation and confidentiality covenants between you and
the Company, and agree and acknowledge that you will fully abide by each of such
covenants.  You further acknowledge that your promise to fully abide by each of
the protective covenants referenced above is a material inducement for the
Company to provide you with the Restricted Stock Award.

 

15.                              Successors & Assigns.  Subject to the
limitations on the transferability of this Restricted Stock Award and the
Restricted Shares, this Agreement shall be binding upon and inure to the benefit
of the heirs, legal representatives, successors and assigns of the parties
hereto.

 

16.                              Governing Law.  The interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law.  The obligation
of the Company to sell and deliver Stock hereunder is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Stock.

 

17.                              Clawback.  Pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Act”), the Stock subject to this
Agreement shall not be deemed fully earned or vested, even if distributed to
you, if this Restricted Stock Award or any portion thereof is deemed “incentive
compensation” and subject to recovery, or “clawback,” by the Company pursuant to
the provisions of the Act and any rules or regulations promulgated thereunder or
by any stock exchange on which the Company’s securities are listed (the
“Rules”).  In addition, you hereby acknowledge that this Agreement may be
amended as necessary and/or shall be subject to any recoupment policies adopted
by the Company to comply with the requirements and/or limitations under the Act
and the Rules, or any other federal or stock exchange requirements, including by
expressly permitting (or, if applicable, requiring) the Company to revoke,
recover and/or clawback the shares of Stock issued pursuant hereto.

 

18.                              Other Benefits.  The amount of any compensation
deemed to be received by you as a result of the receipt or vesting of this
Restricted Stock Award will not constitute “earnings” with respect to any other
benefits provided to you by the Company or an affiliate, including without
limitation benefits under any pension, profit sharing, life insurance or salary
continuation plan.

 

19.                              Furnish Information.  You shall furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirements imposed upon the Company by or under any
applicable statute or

 

8

--------------------------------------------------------------------------------


 

regulation.  From time to time, the Board and appropriate officers of the
Company shall and are authorized to take whatever action is necessary to file
required documents with governmental authorities and other appropriate persons
to make shares of Stock available for issuance pursuant to this Agreement.

 

20.                              No Liability for Good Faith Determinations. The
Company and the members of the Committee and the Board shall not be liable for
any act, omission or determination taken or made in good faith with respect to
this Agreement or the Restricted Shares granted hereunder.

 

21.                              Execution of Receipts and Releases.  Any
payment of cash or any issuance or transfer of shares of Stock or other property
to you, or to your legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Company may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

22.                              No Guarantee of Interests.  Neither the
Committee, the Board nor the Company guarantees the Stock of the Company from
loss or depreciation.

 

23.                              Company Records.  Records of the Company or its
affiliates regarding your period of employment, termination of employment and
the reason therefor, leaves of absence, re-employment, and other matters shall
be conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

24.                              Company Action.  Any action required of the
Company shall be by resolution of its Board or by a person authorized to act by
resolution of the Board.

 

25.                              Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

26.                              Headings; Word Usage.  The titles and headings
of Sections are included for convenience of reference only and are not to be
considered in construction of the provisions hereof.  Words used in the
masculine shall apply to the feminine where applicable, and wherever the context
of this Agreement dictates, the plural shall be read as the singular and the
singular as the plural.

 

27.                              Fractional Shares.  In no event may the
Restricted Shares be adjusted for any fractional shares.  The Committee shall
determine whether cash or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant first above written.

 

 

HARTE HANKS, INC.

 

 

 

 

 

By:

 

 

 

Robert L. R. Munden

 

 

Senior Vice President,

 

 

General Counsel & Secretary

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

Karen A. Puckett

 

 

10

--------------------------------------------------------------------------------